Title: To George Washington from Howson Clark, 18 January 1796
From: Clark, Howson
To: Washington, George


          
            Sir
            Halifax, Virginia, January 18th 1796
          
          This is the second Letter I have done myself the honor of addressing your Excellency—the distance we are at and the uncertainty of the conveyance of a Letter at so great a distance leads me to fear that the first and perhaps this may miscarry ere it reachs you, this consideration induces me to dispense with part of that elegance and prolixity which in other circumstances I should lay down as a necessary rule; thus much I conceive’d necessary, explanatory of the appearance of this letter.
          I am extremely sorry my situation is such as to render this mode of solicitation necessary, my other and perhaps indispensible avocation puting it out of my power forming or cultivating connections thro whose influence my interest might be advanced, I assure your Excellency the prospect on my side was gloomy untill the idea originated dictating an immediate correspondence with you whence I confess (and gladly too) that some glimmering of hope and expectation now exists, altho very obscure and faint that hope, contemplating the disadvantages attending my suite; agreable to the common concuring course of human events.
          but reflecting on your uniform conduct, permit me to observe I hope and flatter myself that you will not dispense on this occasion with that rule of conduct whichever has met the approbation of your fellow citizens, to my injury only.
          I conceive it quite unnecessary to dilate on this subject, Suffer me to add that should my solicitation meet your approbation, will you Sir be pleased to direct for me to have information thereof particularizing the department which your Excellency allots, as well as all other contingencies relative thereto.
          With heartfelt emotions do I inform you of the united and undivided applauses, which your Speech to both houses of Congress, obtains, throughout every class of Citizens, the anarchist only excepted, a party very incon[si]derable with us. I hope you will excuse this digression—permit me the honor of Subscribing myself Yo. Mo. Obd. Hbb. Servt
          
            Howson Clark
          
        